Citation Nr: 1223918	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  08-26 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hemorrhoids. 

2.  Entitlement to an initial rating higher than 10 percent for neck strain.

3.  Entitlement to an initial rating higher than 10 percent for left scapular bursitis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1986 to October 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The claim of service connection for hemorrhoids is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Neck strain is manifested by flexion greater than 30 degrees and a combined range of motion of the cervical spine greater than 170 degrees without abnormal spinal contour.

2.  The left shoulder bursitis is manifested by range of motion beyond shoulder level.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for neck strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).

2.  The criteria for an initial rating higher than 10 percent for left shoulder bursitis have not been met.  38 U.S.C.A. §§ 1155, 5103(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019 (2011).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).



The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On the initial rating claims, the RO provided pre-adjudication VCAA notice by letter in August 2006 on the underlying claims of service connection.  Where, as here, the claims of service connection have been granted and the initial disability ratings have been assigned, the claims of service connection have been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.

Once the claims of service connection have been substantiated, the filing of a notice of disagreement with the RO's decision rating the disabilities does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claims for initial higher ratings, following the initial grants of service connection.  Dingess at 473.
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and VA records.  The Veteran was afforded VA examinations.  

As the examination reports contain a history and findings and discussion of the pertinent facts in sufficient detail so that the Board decision is a fully informed one, the reports are adequate to decide the initial rating claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 




As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 



The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45; DeLuca at 206-07.

Also with arthritis or periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Rating Neck Strain

On VA examination in August 2006, the VA examiner reported a normal spinal curvature with no objective evidence of point tenderness or muscle spasm.  For range of motion of the cervical spine, forward flexion was to 45 degrees without pain, extension was to 40 degrees without pain, lateral flexion to 30 degrees bilaterally without pain, and lateral rotation to 70 degrees bilaterally without pain.  



The combined range of motion was 285 degrees (45+40+30+30+70+70 = 285).  Following repetitive use, the VA examiner found no further loss of motion due to pain, weakness, fatigue, or incoordination.   X-rays showed no acute findings.  

In August 2008 in his substantive appeal, the Veteran described neck soreness and pain with constant tenderness.  He stated that muscle spasms cause inactivity for a minimum of 48 hours, followed by another five days of severe soreness and stiffness.  

On VA examination in February 2010, the Veteran complained of mild to moderate neck pain.  The VA examiner described the Veteran's posture and head position as normal and symmetrical.  There was no abnormal curvature of the spine, spasm, atrophy, guarding, tenderness, or weakness.  The Veteran did have pain with motion.  The neurological examination was normal.  For range of motion of the cervical spine, forward flexion was to 40 degrees, extension was to 40 degrees, bilateral lateral flexion to 40 degrees, and bilateral lateral rotation to 70 degrees.  The combined range of motion was 300 degrees (40+40+40+40+70+70 = 300). 
The examiner noted pain following repetitive motion, but no additional limitation of range of motion after three repetitions.  X-rays showed no evidence of significant degenerative abnormality or interval change since the X-rays in August 2006.  

Analysis 

Neck strain is currently rated 10 percent under Diagnostic Code 5237.  

A disability of the cervical spine is rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating Intervertebral Disc Syndrome), whichever method results in the higher rating.  

Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code depending on the particular nerve or nerve group that is affected.  Note (1). 

Under the General Rating Formula, the criteria for a 10 percent rating are forward flexion of the cervical spine not greater than 40 degrees; or, where the combined range of motion of the cervical spine is not greater than 335 degrees; or, 
where there is muscle spasm, guarding, or localized tenderness not resulting in abnormal spinal contour; or, a vertebral body fracture with loss of 50 percent or more of the height. 

The criteria for a 20 percent rating are forward flexion of the cervical spine not greater than 30 degrees; or, where the combined range of motion of the cervical spine not greater than 170 degrees; or, where there is muscle spasm or guarding severe enough to result in abnormal spinal contours. 

The rating criteria are to be applied irrespective of whether there are symptoms such as pain (whether or nor it radiates), stiffness, or aching in the affected area of the spine. 

For rating purposes, normal forward flexion of the cervical spine is 45 degrees, extension to 0 degrees, left and right lateral flexion to 45 degrees, and left and right lateral rotation to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees. 

In rating peripheral nerves, the rating schedule provides ratings from 10 percent to 60 percent for the minor extremity, ranging from mild incomplete paralysis to complete paralysis of affected nerve.  38 C.F.R. § 4.124a. 






Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the criteria for a 10 rating are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  The criteria for a 20 rating are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

An "incapacitating episode" is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Note (1).  

On VA examinations, flexion was to 45 degrees or to 40 degrees and the combing range of motion was to 285 degrees or to 300 degrees without further loss of motion due to pain, weakness, fatigue, or incoordination, on repetitive testing.  As neither 45 degrees nor 40 degrees of flexion more nearly approximate or equate to flexion not greater than 30 degrees, the criteria for the next higher rating under the General Rating Formula based on limitation of flexion, considering functional loss due to pain, weakness, fatigue, incoordination, or lack of endurance, flare-ups, or painful movement under 38 C.F.R. §§ 4.40, 4.45, 4.59, had not been met.

As neither 285 degrees nor 300 degrees of combined range of motion more nearly approximate or equate to a combined range of motion not greater than 170 degrees, the criteria for the next higher rating under the General Rating Formula based on limitation of flexion, considering functional loss due to pain, weakness, fatigue, incoordination, or lack of endurance, flare-ups, or painful movement under 38 C.F.R. §§ 4.40, 4.45, 4.59, had not been met. 

While the Veteran did experience pain, the pain did not rise to the level of flexion limited to 30 degrees or less, the criteria for the next higher rating.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  





To this extent, the Board places greater weight on the objective findings of the examination than the Veteran's subjective complaints of pain.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In the absence of objective neurologic abnormalities, a separate rating under 38 C.F.R. § 4.124a is not assignable. 

And there was no evidence of incapacitating episodes, namely, a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 2 weeks, but less than 4 weeks during a 12 month period, the criteria for a rating higher than 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes had not been met. 

As the minimum compensable rating for a disability of the cervical spine with painful motion is 10 percent, and as the disability is rated 10 percent, the minimum rating provision under 38 C.F.R. § 4.59 cannot be applied to the Veteran's advantage.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 requires a minimum rating for the specific joint).  

For these reasons, the Board finds that the preponderance of the evidence is against the claim for an initial rating higher than 10 percent at any time during the appeal period.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply. 

Rating the Left Shoulder 

On VA examination in August 2006, the Veteran described recurrent symptoms twice a month, lasting two to three days, typically after increased arm activity or activity requiring the arm to remain in a certain position.  Upon physical examination, the left shoulder had a grossly normal appearance.  



The VA examiner noted mild tenderness to palpation along the media scapula.  The range of motion of the left shoulder was forward flexion to 180 degrees without pain, abduction to 180 degrees without pain, external rotation to 90 degrees without pain, and internal rotation to 90 degrees without pain.  The examiner noted no further loss of motion due to pain, weakness, fatigue, or incoordination upon repetitive use.  

On VA examination in February 2010, the Veteran described constant pain.  The VA examiner noted that the Veteran is right handed.  Range of motion of the left shoulder was measured as flexion to 180 degrees, abduction to 180 degrees, internal rotation to 90 degrees, and external rotation to 90 degrees.  The examiner noted objective evidence of pain with active motion on the left side.  Although there was objective evidence of pain following repetitive motion, the examiner noted no additional limitations after three repetitions of range of motion.  He also found no joint ankylosis.  

Analysis 

Left shoulder bursitis is rated 10 percent under Diagnostic Code 5019 for painful motion.  Diagnostic Code 5019 is rated unde Diagnostic Code 5003 as degenerative arthritis.  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved.  When the specific joint involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Limitation of motion of the arm or shoulder is rated under Diagnostic Code 5201. Under Diagnostic Code 5201, the criterion for the minimal compensable rating, 20 percent, is limitation of motion of the arm at shoulder level, that is, to 90 degrees of flexion or abduction.  



Limitation of motion of the major extremity to midway between the side and shoulder level, that is, to 45 degrees, warrants a 30 percent rating. Limitation of motion of the major extremity to 25 degrees from the side warrants a 40 percent rating. 

Normal range of motion of the shoulder is zero degrees to 180 degrees of flexion and abduction, 0 degrees to 90 degrees on internal rotation, and 0 degrees to 90 degrees on external rotation. 38 C.F.R. § 4.71 , Plate I.

On VA examinations, flexion and abduction were to 180 degrees.  As 180 degrees of flexion or abduction does not nearly approximate or equate to flexion or abduction at shoulder level or to 90 degrees, the criteria for the next higher rating under Diagnostic Code 5201, considering functional loss due to pain, weakness, fatigue, incoordination, or lack of endurance, flare-ups, or painful movement under 38 C.F.R. §§ 4.40, 4.45, 4.59, had not been met.

While the Veteran did experience pain, the pain did not rise to the level of flexion or abduction to 90 degrees or less, the criteria for the next higher rating.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  

To this extent, the Board places greater weight on the objective findings of the examination than the Veteran's subjective complaints of pain.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

As the minimum compensable rating for a shoulder disability with painful motion is 10 percent, and as the disability is rated 10 percent, the minimum rating provision under 38 C.F.R. § 4.59 cannot be applied to the Veteran's advantage.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 requires a minimum rating for the specific joint).  




For these reasons, the Board finds that the preponderance of the evidence is against the claim for an initial rating higher than 10 percent at any time during the appeal period.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate. 

There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular rating is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the disability levels and symptomatology.  In other words, the Veteran does not experience any symptomatology not already encompassed in the rating criteria and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).




Total Disability Rating for Compensation based on Individual Unemployability

The Veteran does not raise and the record does not reasonable raise a claim for a total disabled rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


ORDER

An initial rating higher than 10 percent for neck strain is denied.

An initial rating higher than 10 percent for left scapular bursitis is denied.


REMAND 

On the claim of service connection for hemorrhoids, in service the Veteran was diagnosed with hemorrhoids and he had hemorrhoidectomy.  

On VA examination in August 2006, history included rectal bleeding associated with pain, itching, and swelling.  The VA examiner found no evidence of hemorrhoids.  

In February 2008 in the notice of disagreement and in August 2008 in the substantive appeal, the Veteran described fecal incontinence that he associated with hemorrhoids.  

As the evidence of record is insufficient to decide the claim further development under the duty to assist is needed. 


Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine whether the Veteran has residuals of hemorrhoidectomy, such as fissures or redundant tissue or fecal incontinence. 

The Veteran's file must be made available to the VA examiner for review.  

2.  After the requested development is completed, adjudicate the claim.  If the benefit is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


